DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 – 12, in the reply filed on 25 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 13 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 July 2022.

Claim Interpretation
The examiner interprets claim 1 as follows:
	In the clause “wherein a textile structure and optionally a polysiloxane layer and/or another locking-reducing layer and/or a removable covering layer has been applied to the carrier film on a side of the self-adhesive vapor barrier facing the surroundings on the side opposite the first pressure-sensitive adhesive layer and/or the carrier film is structured on the side opposite the first pressure-sensitive adhesive layer and optionally has a polysiloxane layer and/or another locking-reducing layer and/or a removable covering layer”, the underlined “and/or” is understood to indicate this clause is broadly divided into two embodiments, wherein the two embodiments are: 
	(1) a textile structure and optionally a polysiloxane layer and/or another locking-reducing layer and/or a removable covering layer has been applied to the carrier film on a side of the self-adhesive vapor barrier facing the surroundings on the side opposite the first pressure-sensitive adhesive layer; and 
	(2) the carrier film is structured on the side opposite the first pressure-sensitive adhesive layer and optionally has a polysiloxane layer and/or another locking-reducing layer and/or a removable covering layer.
	Accordingly, for purposes of assessing the patentability of claim 1, only a single one of (1) or (2) needs to be met to read upon claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1 – 3, 6, 8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/343,649 in view of Hou (CN 203792801 U, referencing a machine translation thereof provided with the Office Action mailed 17 March 2022).
	Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/343,649 and Hou as applied to claim 1 above, and further in view of claim 4 of the copending application.
	Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/343,649 and Hou as applied to claim 1 above, and further in view of claim 5 of the copending application.
	Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/343,649 and Hou as applied to claim 1 above, and further in view of claim 7 of the copending application.
	Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/343,649 and Hou as applied to claim 1 above, and further in view of Nakajima (JP 2002-255670 A, referencing a machine translation thereof provided with this Office Action.
	Claims 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/343,649 and Hou as applied to claim 1 above, and further in view of claim 9 of the copending application.
	Regarding claim 1, claim 1 of copending application 16/343,649 is directed to a self-adhesive vapor barrier, comprising:
	at least one carrier film; 
	at least one moisture barrier layer; and 
	a first pressure-sensitive adhesive layer which is resistant to moisture and is present on a side of the self-adhesive vapor barrier facing the surroundings, wherein a removable covering layer has been applied to the carrier film on a side of the self-adhesive vapor barrier facing the surroundings on the side opposite the first pressure-sensitive adhesive layer, 
	wherein the first pressure-sensitive adhesive layer has, after application to a moisture- saturated fibrocement sheet, a peel resistance measured by a method based on DIN EN 1939:2003 of ≥ 3.0 N/25 mm, and 
	wherein the first pressure-sensitive adhesive layer has a peel resistance measured by a method based on DIN EN 1939:2003 of ≥ 3.0 N/25 mm after accelerated aging on a moisture-saturated fibrocement sheet for 20 days at 50°C with retention of the moisture content.  
	Although the claims of copending application 16/343,649 are not specific as to a textile structure is applied to the carrier film on a side of the self-adhesive vapor barrier facing the surroundings on the side opposite the first pressure-sensitive adhesive layer, this feature would have been obvious in view of Hou.
	Hou discloses a self-adhesive vapor barrier comprising a carrier film (a first one of two “linear low density polyethylene layers” 1), a moisture barrier layer (the second one of the two “linear low density polyethylene layers” 1), and a first pressure-sensitive adhesive layer which is resistant to moisture and is present on a side of the self-adhesive vapor barrier facing the surroundings (“polyacrylate pressure-sensitive adhesive layer” 3), wherein a textile structure has been applied to the carrier film on a side of the self-adhesive vapor barrier facing the surroundings on the side opposite the first pressure sensitive-adhesive layer (“reinforcing layer” 2) (e.g. Fig. 1; ¶¶ [0006] – [0021]).  The textile structure Hou discloses reinforces the self-adhesive vapor barrier, thus providing improved tensile strength and tear resistance (e.g. ¶¶ [0008], [0011], [0020]).
	Therefore, it would have been obvious to modify the self-adhesive vapor barrier of copending application 16/343,649 to include a textile structure as Hou discloses, the motivation being to improve and/or ensure tensile strength and tear resistance.
	Regarding claim 2, in addition to the limitations of claim 1, claim 1 of the copending application further recites the moisture barrier layer has an sD value, measured in accordance with ASTM E 398-13, of at least 50 m.  
	Regarding claim 3, in addition to the limitations of claim 1, claim 1 of the copending application further recites the self-adhesive vapor barrier comprises at least one barrier layer which is impermeable to plasticizers.  
	Regarding claim 4, in addition to the limitations of claim 2, claim 4 of the copending application further recites the at least one moisture barrier layer and/or the optional at least one barrier layer which is impermeable to plasticizers is integrated into the carrier film.  
	Regarding claim 5, in addition to the limitations of claim 1, claim 5 of the copending application further recites the first pressure-sensitive adhesive layer is resistant to alkaline moisture at a pH of equal to or more than 8.0 and equal to or less than 13.5.  
	Regarding claim 6, in addition to the limitations of claim 1, consistent with the modification Hou suggests, the at least one moisture barrier layer is present between the at least one carrier film and the textile structure and/or is in contact with the textile structure. 
	Regarding claim 7, in addition to the limitations of claim 1, claim 7 of the copending application further recites the first pressure-sensitive adhesive layer has an adhesive application mass of 10 – 200 g/m2.
	Regarding claim 8, although copending application 16/363,649 and Hou are not explicit as to the carrier film having, in a measurement of the compressive strength in accordance with DIN EN ISO 24343-1, an indentation after static loading of ≤ 0.1 mm and a permanent indentation after static loading of ≤ 0.1 mm, Hou discloses a carrier film excelling with respect to environmental stress cracking and penetration resistance is beneficial in order to prevent seepage of cement therethrough and allow the next step of construction using the self-adhesive vapor barrier to proceed (e.g. ¶¶ [0004], [0008], [0010], [0017], [0020]).  Accordingly, minimizing the degree to which indentations are formed and remain in the self-adhesive vapor barrier would have been understood as beneficial from the standpoint of avoiding seepage from occurring.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the carrier film to have, in a measurement of the compressive strength in accordance with DIN EN ISO 24343-1, an indentation after static loading of ≤ 0.1 mm and a permanent indentation after static loading of ≤ 0.1 mm.
	Regarding claim 9, although copending application 16/363,649 and Hou are not explicit as to the self-adhesive vapor barrier further comprising a removable covering layer which has been applied on the first pressure-sensitive adhesive layer on a side of the self-adhesive vapor barrier facing the surroundings opposite the carrier film, and/or wherein the first pressure-sensitive adhesive layer has an adhesion measured by a method based on DIN EN 1939 of ≤ 5.0 N/25 mm to the textile structure applied on the carrier film and optional polysiloxane layer and/or other locking-reducing layer and/or the structured surface of the carrier film with optional polysiloxane layer and/or other locking-reducing layer, this feature would have been obvious in view of Nakajima.  
	Nakajima applies a removable covering layer on a pressure-sensitive adhesive layer on a side thereof opposite that facing a carrier film in order to protect the pressure-sensitive adhesive layer before use (e.g. ¶¶ [0027] – [0029], [0031], [0032], [0039]).
	Given the arrangement of Hou’s first pressure-sensitive adhesive layer and carrier film, which is comparable to that of copending application 16/363,649, it would have been obvious to modify Hou’s self-adhesive vapor barrier to further comprise a removable covering layer which has been applied on the first pressure-sensitive adhesive layer on a side of the self-adhesive vapor barrier facing the surroundings opposite the carrier film, the motivation being to protect the pressure-sensitive adhesive layer before use.
	In making this modification, Nakajima suggests employing removable coverings which allow for a roll shape (e.g. ¶ [0039]).  One of ordinary skill in the art would have therefore understood using the modified self-adhesive vapor barrier would have required an ability of the self-adhesive vapor barrier to be unwound, and thus have a low adhesion between the first pressure-sensitive adhesive layer and the textile structure applied on the carrier film.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the first pressure-sensitive adhesive layer has an adhesion measured by a method based on DIN EN 1939 of ≤ 5.0 N/25 mm to the textile structure applied on the carrier film in order to allow such unwinding to occur.
	Regarding claim 10, although Hou is not explicit as to the textile structure applied to the carrier film and optional polysiloxane layer and/or other locking-reducing layer and/or the structured surface of the carrier film with optional polysiloxane layer and/or other locking-reducing layer having such a nature that, on application of a troweling composition, a dispersion adhesive and/or a reactive adhesive, a peel resistance measured by a method based on EN 1372 of at least 1 N/mm is achieved, Hou discloses the textile structure is, e.g., a nonwoven fabric of glass fibers (e.g. ¶ [0021])
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  The instant specification discloses textile structures of nonwoven fabrics, e.g. of glass fibers, are useful for obtaining the properties recited in claim 10 (e.g. the paragraph bridging pp. 15 – 16).  Since the claimed and prior art products have substantially identical structures, the properties recited in claim 10 are understood to be present.
	Regarding claim 11, claim 9 of the copending application is directed to use of a self-adhesive vapor barrier as noted in the double patenting rejection of claim 1 for laying on a substrate containing residual moisture.  
	Regarding claim 12, in addition to the limitations of claim 11, claim 9 of the copending application further recites the substrate containing residual moisture is a residually moist substrate having a mineral basis and a residual moisture content of more than 1.8 CM-%, measured in accordance with SIA 253:2002.  
	These are provisional nonstatutory double patenting rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to the use of a self-adhesive vapor barrier but do not (1) specify process steps or (2) positively identify a product which would clearly indicated a machine, manufacture, or composition of matter.
	The examiner notes claims 11 and 12 appear to be more directed toward the description of a product rather than a process and recommends revision thereto.  For example, claim 11 may be better written as a combination claim, i.e. to a product comprising a combination of the substrate recited in claim 11 with the self-adhesive vapor barrier of claim 1 laid thereon.  Claim 12 should likewise be amended to be of commensurate scope.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 refers to “another locking-reducing layer” (ll. 6 – 7 of the claim).  Given this is the first recitation to any “locking-reducing layer” in the claim, it is unclear as to the metes and bounds of “another” in this context.
	Furthermore, claim 1 refers to “the carrier film” (ll. 7 – 9 of the claim, two instances).  The metes and bounds thereof are unclear in view of claim 1 referring to “at least one carrier film” (l. 2 of the claim), particularly for those embodiments where more than one carrier film is provided since it is not clear which carrier film is referenced.
	Furthermore, claim 1 refers to “a peel resistance measured by a method based on DIN EN 1939:2003” (ll. 14 – 17 of the claim).  As written, the phrase “based on” indicates the measuring method can be a modification of DIN EN 1939:2003 rather than the prescribed method itself.  As written, the claim does not specify what the modification is, and therefore the metes and bounds of this limitation are unclear
	Regarding claims 2 – 12, each of claims 2 – 12 depends, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 2 – 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as claim 1.
	Regarding claim 2, claim 2 refers to “the moisture barrier layer” (ll. 1 – 2 of the claim).  The metes and bounds thereof are unclear in view of claim 1 referring to “at least one moisture barrier layer” (ll. 3 of the claim), particularly for those embodiments where more than one moisture barrier layer is provided since it is not clear which moisture barrier layer is referenced.
	Regarding claim 4, claim 4 recites the limitation “the optional at least one barrier layer which is impermeable to plasticizers” in ll. 2 – 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Furthermore, claim 4 refers to “the carrier film” (l. 3 of the claim).  The discussion above to “the carrier film” in the singular as discussed above in relation to claim 1 similarly applies to claim 4.
	Furthermore, claim 4 recites “the at least one moisture barrier layer…is integrated into the carrier film” (ll. 2 – 3 of the claim).  However, claim 1, upon which claim 4 indirectly depends, recites “at least one carrier film” and “at least one moisture barrier layer” in such a manner which conveys the two to be separate features rather than, as claim 4 suggest, wherein the “at least one moisture barrier layer” is a sub-feature of the “carrier film”.
	Regarding claim 8, claim 8 refers to “the carrier film” (l. 2 of the claim).  The discussion above to “the carrier film” in the singular as discussed above in relation to claim 1 similarly applies to claim 8.
	Regarding claim 9, claim 9 refers to “the carrier film” (ll. 4, 6, and 8 of the claim).  The discussion above to “the carrier film” in the singular as discussed above in relation to claim 1 similarly applies to claim 9.
	Furthermore, claim 9 refers to an “other locking-reducing layer” (l. 7 of the claim).  Given this is the first recitation to any “locking-reducing layer” in the claim and which appears different from the “another locking-reducing layer” in claim 1, it is unclear as to the metes and bounds of “other” in this context.
	Regarding claim 10, claim 10 refers to “the carrier film” (l. 2 of the claim).  The discussion above to “the carrier film” in the singular as discussed above in relation to claim 1 similarly applies to claim 10.
	Furthermore, claim 10 refers to an “other locking-reducing layer” (ll. 3 – 4 of the claim).  Given this is the first recitation to any “locking-reducing layer” in the claim and which appears different from the “another locking-reducing layer” in claim 1, it is unclear as to the metes and bounds of “other” in this context.
	Regarding claim 11, claim 11 as written suggests a process (“The use of a self-adhesive vapor barrier”) but fails to recite any process steps, which introduces ambiguity as to whether the claim should be treated as a product claim or a process claim.  Accordingly, the metes and bounds of the claim cannot be determined.
	Regarding claim 12, claim 12 depends directly on claim 11.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons as claim 11.
	Moreover, similar to claim 11, claim 12 recites a process (“The use as claimed in claim 11”) but fails to recite any process steps.  The reasoning with respect to the ambiguity of claim 12 being a product claim or a process claim is therefore similar to that of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 – 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (CN 203792801 U, referencing a machine translation thereof provided with the Office Action mailed 17 March 2022).
	Regarding claim 1, Hou discloses a self-adhesive vapor barrier comprising: 
	a carrier film (a first one of two “linear low density polyethylene layers” 1); 
	a moisture barrier layer (the second one of the two “linear low density polyethylene layers” 1); and 
	a first pressure-sensitive adhesive layer which is resistant to moisture and is present on a side of the self-adhesive vapor barrier facing the surroundings (“polyacrylate pressure-sensitive adhesive layer” 3), wherein a textile structure has been applied to the carrier film on a side of the self-adhesive vapor barrier facing the surroundings on the side opposite the first pressure sensitive-adhesive layer (“reinforcing layer” 2) (e.g. Fig. 1; ¶¶ [0006] – [0021]).
	Although Hou is not explicit as to the first pressure-sensitive adhesive layer having, after application to a moisture-saturated fibrocement sheet, a peel resistance measured by a method based on DIN EN 1939:2003 of ≥ 3.0 N/25 mm and a peel resistance measured by a method based on DIN EN 1939:2003 of ≥ 3.0 N/25 mm after accelerated aging on a moisture-saturated fibrocement sheet for 20 days at 50°C with retention of the moisture content, Hou discloses the first pressure-sensitive adhesive layer exhibits waterproof and anti-seepage characteristics as well as a high degree of binding to cement-based surfaces and is a key feature to successful use of the self-adhesive vapor barrier film (e.g. ¶¶ [0004], [0006], [0011], [0012], [0014]).  Accordingly, one of ordinary skill in the art would have understood there is a motivation to determine a suitable minimum for the peel resistance and the aged peel resistance, namely for maintaining waterproof characteristics without allowing seepage of water.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a first pressure-sensitive adhesive layer having, after application to a moisture-saturated fibrocement sheet, a peel resistance measured by a method based on DIN EN 1939:2003 of ≥ 3.0 N/25 mm and a peel resistance measured by a method based on DIN EN 1939:2003 of ≥ 3.0 N/25 mm after accelerated aging on a moisture-saturated fibrocement sheet for 20 days at 50°C with retention of the moisture content in order to provide excellent waterproof characteristics without allowing seepage.
	Regarding claim 4, in addition to the limitations of claim 2, Hou discloses the moisture barrier layer is integrated into the carrier film (“reinforcing layer” 2 is “sandwich[ed]” between the “linear low density polyethylene layers” 1: e.g. ¶ [0008])
	Regarding claim 6, in addition to the limitations of claim 1, Hou discloses the at least one moisture barrier layer is present between the at least one carrier film and the textile structure and/or is in contact with the textile structure (e.g. Fig. 1; ¶¶ [0008], [0020]).  
	Regarding claim 7, although Hou is not explicit as to the first pressure-sensitive adhesive layer has an adhesive application mass of 10 – 200 g/m2, Hou states the first pressure-sensitive adhesive layer has to bond well with a cement-based material, e.g. by mutual penetration with the cement-based material (e.g. ¶¶ [0012], [0014]).  Accordingly, a sufficient application of adhesive must be provided which allows for such bonding.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the first pressure-sensitive adhesive layer to have an adhesive application mass of 10 – 200 g/m2 in order to provide appropriate adhesion to the cement-based material. 
	Regarding claim 8, although Hou is not explicit as to the carrier film having, in a measurement of the compressive strength in accordance with DIN EN ISO 24343-1, an indentation after static loading of ≤ 0.1 mm and a permanent indentation after static loading of ≤ 0.1 mm, Hou discloses the carrier film excels with respect to environmental stress cracking and penetration resistance in order to prevent seepage of cement therethrough and allow the next step of construction using the self-adhesive vapor barrier to proceed (e.g. ¶¶ [0004], [0008], [0010], [0017], [0020]).  Accordingly, minimizing the degree to which indentations are formed and remain in the self-adhesive vapor barrier would have been understood as beneficial from the standpoint of avoiding seepage from occurring.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the carrier film to have, in a measurement of the compressive strength in accordance with DIN EN ISO 24343-1, an indentation after static loading of ≤ 0.1 mm and a permanent indentation after static loading of ≤ 0.1 mm.
	Regarding claim 10, although Hou is not explicit as to the textile structure applied to the carrier film and optional polysiloxane layer and/or other locking-reducing layer and/or the structured surface of the carrier film with optional polysiloxane layer and/or other locking-reducing layer having such a nature that, on application of a troweling composition, a dispersion adhesive and/or a reactive adhesive, a peel resistance measured by a method based on EN 1372 of at least 1 N/mm is achieved, Hou discloses the textile structure is, e.g., a nonwoven fabric of glass fibers (e.g. ¶ [0021])
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  The instant specification discloses textile structures of nonwoven fabrics, e.g. of glass fibers, are useful for obtaining the properties recited in claim 10 (e.g. the paragraph bridging pp. 15 – 16).  Since the claimed and prior art products have substantially identical structures, the properties recited in claim 10 are understood to be present.
	Regarding claim 11, Hou discloses the use of a self-adhesive vapor barrier as discussed in the 35 U.S.C. 103 rejection of claim 1 for laying on a substrate containing residual moisture (per the requirement for mutual interpenetration: e.g. ¶¶ [0004], [0012], [0014]).
	Claims 2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hou as applied to claim 1 above, and further in view of Nakajima (JP 2002-255670 A, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 2, although Hou is not explicit as to the moisture barrier layer having an SD value, measured in accordance with ASTM E 398-13, of at least 50 m, Hou discloses the moisture barrier layer is impermeable and is applied to wet cement (per the requirement for mutual interpenetration of the first pressure-sensitive adhesive layer and the cement: e.g. ¶¶ [0004], [0006], [0011], [0012], [0014]).
	Nakajima discloses maintaining a high moisture content in the cement allows the cement to develop proper strength during curing (e.g. ¶¶ [0003], [0004], [0008], [0010], [0021]).  Therefore, one of ordinary skill in the art would have been motivated to determine suitable moisture barrier properties of the moisture barrier layer which prevent the loss of moisture in the cement in order to allow proper cure of the cement.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the moisture barrier layer to have an SD value, measured in accordance with ASTM E 398-13, of at least 50 m in order to provide at least a sufficient amount of barrier properties to ensure proper cure of cement.
	Regarding claim 5, although Hou is not explicit as to the first pressure-sensitive adhesive layer being resistant to alkaline moisture at a pH of equal to or more than 8.0 and equal to or less than 13.5, this feature would have been obvious in view of Nakajima.
	Nakajima discloses pressure-sensitive adhesive layers resistant to alkaline moisture, i.e. pH > 7, are advantageous in that an adhesive tape made therewith is able to maintain its adhesion to concrete as it cures (e.g. ¶¶ [0020], [0036]).  
	Therefore, it would have been obvious to modify Hou’s first pressure-sensitive adhesive layer to be resistant to alkaline moisture at a pH of at least 7 as Nakajima suggest, the motivation being to maintain adhesion of the self-adhesive vapor barrier to concrete as it cures.
	While Nakajima does not specifically outline the range of pH of equal to or more than 8.0 and equal to or less than 13.5, Nakajima notes the adhesion to concrete as it cures should be strong enough to resist alkaline species as they diffuse through concrete during curing (e.g. ¶ [0036]).  One of ordinary skill in the art would have understood a higher pH indicates a larger presence of such alkaline components and therefore a greater degree to which the adhesive layer is attacked thereby.  Therefore, resistance to such higher pH would have been found desirable in view of providing the advantageous adhesion Nakajima describes.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the first pressure-sensitive adhesive layer to be resistant to alkaline moisture at a pH of equal to or more than 8.0 and equal to or less than 13.5 in order to better ensure Nakajima’s advantages regarding adhesion to concrete are provided.
	Regarding claim 9, although Hou is not explicit as to the self-adhesive vapor barrier further comprising a removable covering layer which has been applied on the first pressure-sensitive adhesive layer on a side of the self-adhesive vapor barrier facing the surroundings opposite the carrier film, and/or wherein the first pressure-sensitive adhesive layer has an adhesion measured by a method based on DIN EN 1939 of ≤ 5.0 N/25 mm to the textile structure applied on the carrier film and optional polysiloxane layer and/or other locking-reducing layer and/or the structured surface of the carrier film with optional polysiloxane layer and/or other locking-reducing layer, this feature would have been obvious in view of Nakajima.  
	Nakajima applies a removable covering layer on a pressure-sensitive adhesive layer on a side thereof opposite that facing a carrier film in order to protect the pressure-sensitive adhesive layer before use (e.g. ¶¶ [0027] – [0029], [0031], [0032], [0039]).
	Given the arrangement of Hou’s first pressure-sensitive adhesive layer and carrier film, it would have been obvious to modify Hou’s self-adhesive vapor barrier to further comprise a removable covering layer which has been applied on the first pressure-sensitive adhesive layer on a side of the self-adhesive vapor barrier facing the surroundings opposite the carrier film, the motivation being to protect the pressure-sensitive adhesive layer before use.
	In making this modification, Nakajima suggests employing removable coverings which allow for a roll shape (e.g. ¶ [0039]).  One of ordinary skill in the art would have therefore understood using the modified self-adhesive vapor barrier would have required an ability of the self-adhesive vapor barrier to be unwound, and thus have a low adhesion between the first pressure-sensitive adhesive layer and the textile structure applied on the carrier film.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the first pressure-sensitive adhesive layer has an adhesion measured by a method based on DIN EN 1939 of ≤ 5.0 N/25 mm to the textile structure applied on the carrier film in order to allow such unwinding to occur.
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hou as applied to claim 1 above, and further in view of Wigger (EP 2,754,705 A1, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 3, although Hou is not explicit as to the self-adhesive vapor barrier further comprising at least one barrier layer which is impermeable to plasticizers, this feature would have been obvious in view of Wigger.
	Wigger adds at least one barrier layer impermeable to plasticizers between a pressure-sensitive adhesive layer and a carrier film in order to maintain dimensional stability of a self-adhesive tape (e.g. ¶ [0040]).
	Hou discloses the self-adhesive vapor barrier prevents seepage of cement during curing (e.g. ¶¶ [0004], [0006], [0014]).  One of ordinary skill in the art would have understood dimensional stability is essential in such an environment to prevent seepage of the cement around the edges of the self-adhesive vapor barrier.
	Accordingly, it would have been obvious to add at least one barrier layer impermeable to plasticizers as Wigger suggests to Hou’s self-adhesive vapor barrier, the motivation being to provide dimensional stability useful for cement curing.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hou as applied to claim 11 above, and further in view of Nakajima.
	Regarding claim 12, although Hou does not explicitly state the use of the self-adhesive vapor barrier is for wherein the substrate containing residual moisture is a residually moist substrate having a mineral basis and a residual moisture content of more than 1.8 CM-%, measured in accordance with SIA 253:2002, Hou discloses the moisture barrier layer is impermeable and is applied to wet cement (per the requirement for mutual interpenetration of the first pressure-sensitive adhesive layer and the cement: e.g. ¶¶ [0004], [0006], [0011], [0012], [0014]).
	Nakajima discloses maintaining a high moisture content in the cement allows the cement to develop proper strength during curing (e.g. ¶¶ [0003], [0004], [0008], [0010], [0021]).  Therefore, one of ordinary skill in the art would have been motivated to determine suitable moisture barrier properties of the moisture barrier layer which prevent the loss of moisture in the cement in order to allow proper cure of the cement.  Accordingly, configuring a self-adhesive vapor barrier as Hou discloses for use with substrates with a minimum residual moisture content in a mineral based cement would have been beneficial
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the self-adhesive vapor barrier to be for use wherein the substrate contains residual moisture is a residually moist substrate having a mineral basis and a residual moisture content of more than 1.8 CM-%, measured in accordance with SIA 253:2002.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                          

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783